 


109 HR 2604 IH: To reduce temporarily the duty on Formulations of Pinoxaden/Cloquintocet-Mexyl.
U.S. House of Representatives
2005-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2604 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2005 
Mr. Terry introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To reduce temporarily the duty on Formulations of Pinoxaden/Cloquintocet-Mexyl. 
 
 
1.Formulations of Pinoxaden/Cloquintocet-Mexyl 
(a)Calendar years 2006 and 2007 
(1)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
9902.90.17 Pinoxaden and Cloquintocet –Mexyl Formulations which include Pinoxaden Technical – Propanoic acid, 2,2-dimethyl-,8-(2,6-diethyl-4-methylphenyl)-1,2,4,5-tetrahydro-7-oxo-7H-pyrazolo[1,2-d][1,4,5]oxadiazepin-9-yl ester and Cloquintocet Technical Acetic acid, [5-chloro-8-quinolinyl]oxy]-, 1-methyhexyl ester (CAS Nos. 243973-20-8 and 99607-70-2) (provided for in subheading 3808.30.15) FreeNo changeNo changeOn or before 12/31/2007  
(2)Effective dateThe amendment made by paragraph (1) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act. 
(b)Calendar year 2008 
(1)In generalHeading 9902.90.17 of the Harmonized Tariff Schedule of the United States, as added by subsection (a), is further amended— 
(A)by striking Free and inserting 1.74%; and 
(B)by striking On or before 12/31/2007 and inserting On or before 12/31/2008. 
(2)Effective dateThe amendments made by paragraph (1) shall take effect on January 1, 2008.  
 
